Exhibit 10.16 Issue Date:June 27, 2011 PO Number:COGPMA265P1-1 Customer:NAVAIR PMA265 Project:Program Budget & Asset Management Tool (B&AMT) Proof of Concept Pilot Start Date:July 15, 2011 End Date:October 31, 2011 NAVAIR PMA265 is designing, building and deploying a new Program, Budget & Asset Management Tool.PMA265 requires technical expertise to configure, test and deploy an enhanced integrated Program Budget & Asset Management Tool capability. Defense & Security Technology Group, LLC has been selected to provide System Integration services and solutions. Phase 1 Task 1:Cogility Complex Event Process and Data Integration Pilot and Test PMA 265 has approved a 120-day pilot project to evaluate Cogility’s complex event processing and data integration capabilities.The deliverables for this stage include a functional single threaded stand-alone to be used for test and analysis of budget artifacts and aviation assets.Selection of the single threaded scenarios will be performed with PMA265 input and direction in the initial weeks of this stage. To meet the objectives described above, for this limited scope, stand-alone unconnected system, Cogility shall: · Provide a limited scope management toolset to enable centralized planning, budgeting and asset management. Provide the ability to run up to 5 fixed and dynamic service life excursion types · Provide an integrated budget master information data model for a single product or functional area of responsibility (e.g., E/F/G Air Vehicle) · Provide a single enterprise process thread through the B&AMT initial system to show budget and asset management data and process integration capability across 2-3 input sources (initially with structured data source(s); data sources to be provided by Microsoft Excel) · Provide event-driven integration of 2 dynamic operational process templates (templates shall include demonstration of business rules management) · Provide rapid iterative changes to process templates to proof-of-concept system 1 of 2 Cogility shall provide resources to support the following deliverables for Phase I Task 1.0: Milestone REPORT/DELIVERABLE Due Date 1.1 & 1.2 ·Initial Configuration Approach ·B&AMT Initial Configuration Master Information Model Architecture ·Single-Thread Scenario Definition ·Scope and Acceptance Criteria Contract Award + 30 Days ·Process and Business Use Case Test Documentation ·Data Integration Architecture Contract Award + 60 Days ·Version .01 Demo Test Scenarios & Acceptance Contract Award + 90 Days ·Monthly Status Report ·Version .01 Delivery ·Final System Summary ·Executive Summary and Key Findings Contract Award + 120 Days Resources (Time & Materials) Resource Role Rate Himansu Desai ·Senior Architect $163.46 per hour Alex Jiang ·Modeler and Developer $122.60 per hour Thien Pham ·User Interface ·Modeler and Developer $122.60 per hour Buyer: P.O. Acknowledged by: 6/27/211 Minh Le Date Date 2 of 2
